Title: Ledger D, 1739–47
From: Franklin, Benjamin,Franklin, Deborah
To: 


Ledger D, like Ledger A & B (see above, I, 172), throws a fitful light on Franklin’s income, especially from his printing business, and contains incidental information, usually trivial but sometimes significant, on the purchases of some 900 of his customers. A tall, narrow book of 400 pages, bound in parchment, Ledger D contains accounts of credit sales but relatively few records of payments. The entries were presumably transferred from a shop book or journal by a clerk, although there are some by Franklin and a few by his wife. The earliest are dated July 25, 1739; entries are especially frequent for the next three or four years; and almost cease after 1747; at some time during this period Franklin transferred to this ledger other charges, principally for advertisements, from another book. Before he sailed for England in 1757 he collected many outstanding debts; back in America in 1762 and 1763, he collected others; and in 1786, after his return from France, he reviewed his ledger once more, transferring “Every Accompt whereof settlement is necessary” to a Ledger E, which has not been found. The index pages in the front refer not only to Ledger D, but also to another, later, set of accounts; so that not all the names in the index of Ledger D will be found in the body of the volume. An example is: “Braddock General See his Account posted Oct 1755 in Daybook.”
The charges recorded here are for the usual printing office wares—paper, ink, legal forms, sealing wax, pasteboard, quills, lampblack, “fountain pens,” and books. Whitefield’s Journals and Sermons sold well, especially in 1740 and 1741; and there was a steady market for hymnals, testaments, dictionaries, grammars, spellers, almanacs, and collections of the province laws. “Revd Mullinburg Dutch Parson” buys a copy of Watts’s Sermons; Dr. John Bard is charged £2 for “10 Pictures”; and the painter Hesselius, a regular customer, buys “A Fire-place,” which cost £5. On the morning of February 16, 1741, when Mrs. Franklin was in the shop, the General Magazine came from the press, and some twenty citizens, led by the Proprietor and the governor, bought copies. The sale of “A Milk Pott,” “Alum, Brimstone & Coperas,” “¼ Kentle Fish,” and “15 lbs. 14 oz. of Feathers” may represent payments in kind, which Franklin disposed of as quickly as possible, or they may have been articles purchased to accommodate a country customer. There are hundreds of five-shilling charges for Gazette advertisements, usually for sales, runaway servants, stray horses, lost or stolen property. The following account is typical:
The Honorable James Logan Eqr.


November 1, 1742
for Homer with Barns note 4° Vols
3
10
0


Jan. 24, 1743/4
Law Book in Sheets
1
10
0



See Fol. 76: Advertisements Two

10
0


April 18, 1744
For Pantheon

8
0


Dec. 17, 1745
Fr Cordery 5s.

5
0



From Work Book





1738  Sept. 21
For Advt. Gazette No. 510 Servt run J. Brewer

5
0


      Oct. 26
For Do No. 515 Book lost

5
0


1740. Nov. 27
For Do No. 624 Stray Horse

5
0


1743  Oct. 27
For Do No. 776 Chaise Horse

5
0



For Do Single 200

6
0


  Ledger D illustrates Franklin’s dealings with many officers and official bodies—the governments and governors of Pennsylvania, New Jersey, and Delaware, the mayor and Council of Philadelphia, the General Post Office. He did much of the printing for the Association of 1747, adding to his reckoning, “Memo. I charge nothing for the printing I did myself, viz. 2000 Plain Truths, 500 Association Papers, 1000 Lottery Schemes, Tickets, &c. for the first Lottery, with paper &c., amounting in the whole to £52. 5. o at the common prices.” Of particular interest are Franklin’s accounts with a score of fellow printers and bookbinders, including Andrew Bradford of Philadelphia, William Bradford of New York, William Daniell of Jamaica, James Davis of North Carolina, his sister-in-law Ann Franklin of Newport, who was one of his best customers for Poor Richard’s Almanack, Jonas Green of Annapolis, William Hunter of Williamsburg, Samuel Kneeland of Boston, James Parker of Woodbridge, N.J., William Parks of Williamsburg, Christopher Saur, the German printer of Germantown, and William Strahan and Thomas Osborne, both of London. “Count Zensendorph” made a large payment in advance “for Paper & Printing several Dutch Pamphlets” in 1742.
A few entries have personal interest. Among the accounts Franklin kept meticulously with his various relatives is one that shows how much he advanced for the nursing and funeral expenses of his brother-in-law John Croker’s wife. And when the barber George Cunningham settled his bill, the two men made a practical though unusual contract: “Agreed 11 Sept 1750 to shave B Franklin’s Head & Face once a Fortnight, and dress his Wig as often as he wants it, for the Gazette.”
Ledger D has been fully described, with quotation of most of the significant accounts, in George Simpson Eddy, Account Books Kept by Benjamin Franklin. Ledger “D,” 1739–1747 (N.Y., 1929).
